Case 1:19-cr-20442-FAM Document 18 Entered on FLSD Docket 07/29/2019 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-20442-CR-MORENO/LOUIS

  UNITED STATES OF AMERICA

  vs.

  BRUNELLA ZUPPONE, and
  JOHN JAMES PETERSON,

                          Defendants.
  ____________________________________________/

                             GOVERNMENT=S RESPONSE TO
                           THE STANDING DISCOVERY ORDER


         The United States hereby files this response to the Standing Discovery Order.        This

  response also complies with Local Rule 88.10 and Federal Rule of Criminal Procedure 16, and is

  numbered to correspond with Local Rule 88.10.

         A.     1.     A copy of any written or recorded statements made by the defendants, and

                2.     That portion of the written record containing the substance of any oral
                       statement made by the defendants before or after arrest in response to
                       interrogation by any person then known to the defendant to be a government
                       agent are attached.

                       Although not required by Fed.R.Crim.P. 16, the Standing Discovery Order
                       or Local Rule 88.10, the government is voluntarily providing reports of
                       witness interviews that do not constitute Jencks materials.           The
                       government is also voluntarily providing some early Jencks materials. All
                       other Jencks materials will be provided at trial, in accordance with the
                       Rules.

                       Wherever the words “are/is attached” are used in this discovery response,
                       they mean that the discovery materials have been provided to the
                       defendants’ counsel and/or are available for inspection and copying.

                3.     The defendants charged in this case did not testify before the Grand Jury.

                                                  1
Case 1:19-cr-20442-FAM Document 18 Entered on FLSD Docket 07/29/2019 Page 2 of 5




             4.    The NCIC records of the defendants are attached.

             5.    Books, papers, documents, photographs, tangible objects, buildings or
                   places which the government intends to use as evidence at trial to prove its
                   case in chief, or were obtained or belonging to the defendants are included
                   in the attachments to this response. A discovery conference where other
                   physical evidence, such as computer and electronic evidence, will be
                   available for inspection at the HSI office may be arranged upon defense
                   request. Please contact the undersigned to make arrangements for such a
                   discovery conference at a time and date that are mutually convenient.

                   The attachments to this discovery response are not necessarily copies of all
                   the books, papers, physical evidence, documents, etc., that the government
                   may intend to introduce at trial.

       B.          DEMAND FOR RECIPROCAL DISCOVERY: The United States requests
                   the disclosure and production of materials enumerated as items 1, 2 and 3
                   of Section B of the Standing Discovery Order. This request is also made
                   pursuant to Rule 16(b) of the Federal Rules of Criminal Procedure.

       C.          Any information or material which may be favorable on the issues of guilt
                   or punishment within the scope of Brady v. Maryland, 373 U.S. 83 (1963),
                   and United States v. Agurs, 427 U.S. 97 (1976), in the government’s
                   possession is attached.

       D.          The government has made no payments, promises of immunity, leniency,
                   preferential treatment, or other inducements to prospective government
                   witnesses, within the scope of Giglio v. United States, 405 U.S. 150 (1972),
                   or Napue v. Illinois, 360 U.S. 264 (1959).

       E.          The government has no records of any prior convictions of any alleged co-
                   conspirator, accomplice or informant who will testify for the government at
                   trial.

       F.          An identification procedure of the defendants was not conducted in this
                   case.

       G.          The government has advised its agents and officers involved in this case to
                   preserve all rough notes.

       H.          The government will timely advise the defendants of its intent, if any, to
                   introduce during its case in chief proof of evidence pursuant to F.R.E.
                   404(b). Defendants are hereby on notice that all evidence made available

                                            2
Case 1:19-cr-20442-FAM Document 18 Entered on FLSD Docket 07/29/2019 Page 3 of 5



                   to you for inspection, as well as all statements disclosed herein or in any
                   future discovery letter, may be offered in the trial of this cause, under F.R.E.
                   404(b) or otherwise (including the inextricably-intertwined doctrine).

                   In addition, the government may introduce under Rule 404(b) evidence
                   underlying the defendants’ past criminal activities that have not resulted in
                   arrests and/or convictions and which are summarized in the attached reports
                   and materials. Specifically, the government may introduce evidence
                   concerning the defendants’ involvement in other export control violations,
                   such as illegally exporting defense articles without a license to Argentina
                   and Brazil and making false statements to federal agents.

       I.          The defendants are not aggrieved persons, as defined in Title 18, United
                   States Code, Section 2510(11), of electronic surveillance.

       J.          The Grand Jury testimony of any witness who testified before the Grand
                   Jury and who will testify for the government at the trial of this cause will be
                   provided to the defense in accordance with the Rules and the Jencks Act.

       K.          No controlled substance is involved in this case.

       L.          The government does not know of any automobile, vessel, or aircraft
                   allegedly used in the commission of this offense that is in the government's
                   possession.

       M.          The government is not aware of any latent fingerprints or palm prints which
                   have been identified by a government expert as those of the defendant.

       N.          To date, the government has not received a request for disclosure of the
                   subject-matter of expert testimony that the government reasonably expects
                   to offer at trial.

                   Notwithstanding this lack of a defense request, at this time notice is given
                   to the defendant that the government intends to call qualified experts from
                   the U.S. Department of State listed in the licensing determinations and
                   license history checks attached to testify about export control laws and
                   regulations requiring licensing of defense articles. Pursuant to section A.6,
                   above, a copy of the expert reports are attached. These reports constitute
                   summaries of expert testimony pursuant to Rules 702, 703 or 705 of the
                   Federal Rules of Evidence. CVs will be provided as they become
                   available.

                   Having made this disclosure, the government hereby demands a written
                   summary of expert testimony that the defense reasonably expects to offer at

                                              3
Case 1:19-cr-20442-FAM Document 18 Entered on FLSD Docket 07/29/2019 Page 4 of 5



                        trial pursuant to Rules 702, 703 or 705 of the Federal Rules of Evidence,
                        describing the witnesses’ opinions, the bases and the reasons for those
                        opinions, and the witnesses’ qualifications.

         O.             The government will make every possible effort in good faith to stipulate to
                        all facts or points of law the truth and existence of which is not contested
                        and the early resolution of which will expedite trial. These stipulations
                        will be discussed at the discovery conference.

         P.             At the discovery conferences to be scheduled pursuant to Section A.5,
                        above, the government will seek written stipulations to agreed facts in this
                        case, to be signed by the defendant and defense counsel.

         The government is aware of its continuing duty to disclose such newly discovered
  additional information required by the Standing Discovery Order, Rule 16(c) of the Federal Rules
  of Criminal Procedure, Brady, Giglio, Napue, and the obligation to assure a fair trial.

         In addition to the request made above by the government pursuant to both Section B of the
  Standing Discovery Order and Rule 16(b) of the Federal Rules of Criminal Procedure, in
  accordance with Rule 12.1 of the Federal Rules of Criminal Procedure, the government hereby
  demands Notice of Alibi defense; the approximate dates, and place of the offense was:

                        Dates: various dates listed in the indictment.
                        Place: various places including Miami, Pompano Beach and Bradenton,
                        Florida as per the indictment. The locations of the offenses are evident from
                        the documents and evidence provided with this discovery response.




                                                  4
Case 1:19-cr-20442-FAM Document 18 Entered on FLSD Docket 07/29/2019 Page 5 of 5




          The attachments to this response consist of: one DVD-R, which in turn contain subpoena
  returns, agency reports, video and audio recordings and other documentary evidence. The
  contents of the DVD-R are in both searchable pdf files, which are Bates numbered 0001- 00501,
  and also in “native” files which include some Excel spreadsheets and audio/video recordings.

                                                 Respectfully submitted,

                                                 WIFREDO A. FERRER
                                                 UNITED STATES ATTORNEY

                                           By:    s/ Ricardo A. Del Toro
                                                 RICARDO A. DEL TORO
                                                 Assistant United States Attorney
                                                 National Security Section
                                                 Florida Bar No. 0957585
                                                 99 Northeast 4th Street
                                                 Miami, Florida 33132-2111
                                                 Tel: (305) 961-9182
                                                 Fax: (305) 536-4675
                                                 ARicardo.Del.Toro@usdoj.gov@

  cc:    SA Elvis Corrales, HSI

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was filed by CM/ECF

  on July 29, 2019.   A copy of the discovery materials listed above was sent on the same date to:

  Bunmi Lomax, Esq.
  Asst. Fed. Public Defender
  Counsel for John James Peterson
  150 West Flagler Street
  Suite 1700
  Miami, Florida 33130-1556, and

  William Barzee, Esq.
  Counsel for Brunella Zuppone
  40 NW 3rd Street, PH1
  Miami, Florida 33128.
                                                      s/ Ricardo A. Del Toro
                                                      RICARDO A. DEL TORO
                                                      Assistant United States Attorney

                                                  5
